In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the natural father appeals from so much of an order of the Family Court, Westchester County (Bellantoni, J.), entered February 9, 1993, as, after a fact-finding hearing, determined that he had abandoned his child for a period exceeding six months prior to the filing of the petition and terminated his parental rights.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court found that the petitioner proved, by clear and convincing evidence (see, Santosky v Kramer, 455 US 745; Matter of Michael B., 58 NY2d 71; Matter of Lyndell M., 182 AD2d 623, 624), that the natural father abandoned his child by failing, without good reason, to communicate with the agency for the six-month period immediately prior to the filing of the petition in this proceeding (see, Social Services Law § 384-b [5] [a]; Matter of Julius P., 63 NY2d 477, 480-481). We see no reason to disturb the findings of the Family Court.
We also find that the evidence was sufficient to justify the Family Court, in the exercise of its discretion, to determine on its own motion that no dispositional hearing was necessary (see, Matter of Lyndell M., supra, at 624; Matter of Dlaine S., 72 AD2d 775).
We have considered the natural father’s remaining contentions and find them to be without merit. Sullivan, J. P., Miller, Thompson and Ritter, JJ., concur.